         Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 1 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
DAVID WILLIAMS, ADRIAN BROWN and
HILBURN WALKER, on behalf of                                Case No. 15-cv-5610 (SDA)
themselves and all others similarly situated,

                          Plaintiffs,

                 -against-

EPIC SECURITY CORP. and SELWYN
FALK,

                           Defendants.
----------------------------------------------------------X




                         DEFENDANTS’ POST-TRIAL MEMORANDUM




                                                              CONDON CATINA & MARA, PLLC
                                                              55 Old Turnpike Road, Suite 502
                                                              Nanuet, New York 10954
                                                              (845) 627-8500

                                                              Attorneys for Defendants

On the Brief:

Laura M. Catina (LC2998)
Brian K. Condon (BC4683)
           Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 2 of 42



                                                 TABLE OF CONTENTS

                                                                                                                        Page(s)

PRELIMINARY STATEMENT ........................................................................................1

PROPOSED FINDINGS OF FACT ...................................................................................3

PROPOSED CONCLUSIONS OF LAW .........................................................................27

    I.        Plaintiffs are not Entitled to Compensation Pursuant to
              the FLSA and the Portal-to-Portal Act or under New York Labor Law ..........27

    II.       Defendant Selwyn Falk is not an Employer ....................................................34

    III.      The New York Labor Law does not Permit an Employee to
              Recover Damages at a Rate Higher than the Minimum Wage ........................35

CONCLUSION .................................................................................................................38




                                                                  (i)
         Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 3 of 42



                                       TABLE OF AUTHORITIES

                                                     CASES

                                                                                                       Page(s)

Adams v. United States,
    U.S. Court of Federal Claims, No. 90-162C (Fed. Cl. Dec. 9, 2009) ......................30

Bethune v. TW Telecom Holdings, Inc.,
    2011 WL 856173, *1 (S.D.N.Y. March 9, 2011) .....................................................27, 28

Brantley v. Ferrell, Inc., 112 F. Supp. 3d 1348, 1375 (S.D. Ga. 2015) ............................33

Contrera v. Langer, 314 F. Supp. 3d 562, 568 (S.D.N.Y. 2018) ......................................35

Fallman v. Hotel Insider Ltd., 2016 WL 316378 at *8 .....................................................36

Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 496 (S.D.N.Y. 2017),
   aff'd, No. 17-3356-CV, 2018 WL 5098817 (2d Cir. Oct. 18, 2018) ..........................27

Gortat v. Capala Bros., Inc., 257 F.R.D. 353 (EDNY 2009) ...........................................31

Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 605 N.Y.S.2d 213 (1993) ..............36

Hajny v. Best Roofing of New Jersey, 2011 WL 2493737 (SDNY 2011) .........................33

Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) .................................34

Hernandez v. NJK Contractors, Inc., 2015 WL 1966355 (EDNY 2015) .........................32

Mongale v. Scholastic, Inc., 2007 WL 766282 at *2 (S.D.N.Y. Mar. 9, 2007) ................36

Sandoval-Zelaya v. A+ Tires, Brakes, Lubes & Mufflers, Inc.,
    2017 WL 4322404 (EDNC Sept. 28, 2017) ..............................................................33

Singh v. City of New York, 524 F.3d 361 (2d Cir. 2008) ..................................................28

Villar v. Prana Hosp., Inc., 2017 WL 1333582 at *4 (S.D.N.Y. 2017) ...........................37




                                                        (ii)
           Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 4 of 42



                                                            STATUTES

                                                                                                                          Page(s)

                                                             FEDERAL

29 U.S.C. §254(a) .............................................................................................................27, 28

29 C.F.R. §790.8(a) ...........................................................................................................28

                                                               STATE

N.Y. Lab. L. § 198(3) .......................................................................................................35




                                                                   (iii)
        Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 5 of 42



                                  PRELIMINARY STATEMENT
       Defendants, EPIC Security Corp. (hereinafter “EPIC”) and Selwyn Falk (hereinafter

“Falk”), respectfully submit this Post-Trial Brief per the Court’s order dated December 14, 2018.

For the reasons set forth herein, based upon the evidence presented at trial, Plaintiffs’ claims should

be dismissed in their entirety.

       The Plaintiffs in this case allege that the Defendants “intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA and the NYLL.” See

First Amended Complaint, ¶52. No such pattern, practice or policy was established by the

evidence presented at trial, nor was there any evidence that EPIC acted with anything other than

good faith. Plaintiffs allege that they were hired by EPIC as “drivers” and that they were each

required to drive an EPIC vehicle to their work sites from EPIC’s headquarters. There were

thousands of pages marked as exhibits during the trial in this case – not one document states that

any of the Plaintiffs in this case were required to drive an EPIC vehicle to their work site. In fact,

EPIC’s general policy, which is set forth in the Job Regulations signed by each security guard that

is hired by EPIC, is that EPIC does not provide transportation for the security guards to their

respective work sites. In some circumstances, which are at issue in this case, EPIC will deviate

from that policy and provide a vehicle for certain guards to commute to their work site. Time

spent commuting is not compensable.

       There was no evidence presented at trial to corroborate the testimony of some of the

Plaintiffs that they were required to drive an EPIC vehicle to their work sites or that it was in any

way part of their responsibilities as a security guard. In fact, some of the Plaintiffs testified that,

contrary to what was sworn to in their Affidavits, they were not required to drive to their work

sites in an EPIC vehicle – it was for convenience. Many testified that had EPIC not provided them

with a vehicle, they would not have taken the assignment. If Plaintiffs allege that it was EPIC’s

                                                  1
         Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 6 of 42



policy to require them to drive an EPIC vehicle to their work sites, yet some Plaintiffs testified that

it was not a requirement, then it could not possibly be EPIC’s policy to require these guards to

drive a vehicle. At any given time, EPIC employs between three hundred (300) and four hundred

(400) security guards, which includes armed couriers. To find that EPIC “required” the twenty

(20) Plaintiffs that are left in this case, as a general policy, to drive an EPIC vehicle to their work

sites and not pay them for the time that they spent driving would be contrary to the evidence

presented at trial.

        The evidence presented at trial did not establish that the Plaintiffs were required as part of

their responsibilities as a security guard to drive an EPIC vehicle to their work sites, nor did it

establish that the time spent traveling to and from the work sites was compensable. The evidence

did not establish a policy created by EPIC to force its security guards to drive EPIC vehicles to

their worksites and not compensate them for that time. EPIC’s general policy was not to provide

a method of transportation to its security guards and the circumstances presented in this case were

clearly the exception to the general rule. Towards this end, much of the Plaintiffs’ testimony was

clearly a recitation of what was prepared by their attorneys’ in their Declarations and Affidavits.

For the Plaintiffs to each testify that the Affidavits contained their own words, when each Affidavit

contained virtually identical statements, is completely incredible.

        Even if the Court determines that the Plaintiffs were required to drive an EPIC vehicle to

their work sites and that EPIC received a benefit from having the Plaintiffs drive an EPIC vehicle

to their work sites, such a finding would not support the conclusion that the time that the Plaintiffs

spent driving a vehicle was compensable.




                                                  2
         Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 7 of 42



        It is inconceivable that EPIC could be held liable based upon the evidence that was

presented at trial. Plaintiffs have not established any violation of the FLSA or NYLL and therefore,

are not entitled to judgment against EPIC in this case.

                                 PROPOSED FINDINGS OF FACT

        Defendants’ propose the following findings of fact:

Jose Vicent

    -   During the time that Mr. Vicent worked for EPIC, he lived eight blocks from EPIC’s

        headquarters. 749:4-8. 1

    -   Mr. Vicent was assigned to the Jewish Child care Association site in Pleasantville. 750:8-

        11.

    -   He did not use an EPIC vehicle to patrol the site. He was stationed in a guard booth.

        750:13-21.

    -   When he arrived at the Jewish Childcare Association site, he would park the vehicle on the

        side of the guard booth. 750:17-21.

    -   No one at EPIC told Mr. Vicent that he had to take the vehicle to this site. 753:2-3.

    -   If he had his own vehicle he would have taken his own vehicle to the Jewish Childcare

        Association site. 753:4-6.

    -   Mr. Vicent was not required to drive an EPIC vehicle to the Jewish Childcare Association

        site.

    -   Mr. Vicent worked at a site by the name of Avalon Bay in Watchung, New Jersey. 753:7-

        10.

    -   He did not patrol the Avalon Bay site in an EPIC vehicle. 753:11-14.


1
 The page references herein refer to the Trial Transcripts dated December 10, 2018 through December 14, 2018,
which page numbers are consecutive, and the Trial Transcript dated January 7, 2019.

                                                      3
    Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 8 of 42



-   At the Avalon Bay site, Mr. Vicent drove there, parked the vehicle and sat in a guard booth.

    753:7-14.

-   Mr. Vicent drove the EPIC vehicle to the Avalon Bay site because it was far away, not

    because it was a requirement. 754:11-15.

-   If Mr. Vicent had his own vehicle, he could have driven there himself. 754:16-18.

-   Mr. Vicent worked at a site by the name of Red, White & Blue. It was the same thrift shop

    that Mr. Hurst worked at in Paterson, New Jersey.

-   Mr. Vicent drove an EPIC vehicle to the thrift shop, parked it in the employee garage, and

    patrolled inside the store. 755:1-5.

-   He did not need an EPIC vehicle to patrol at the thrift shop. 755:6-9.

-   Mr. Vicent did not think about taking public transportation because an EPIC vehicle was

    available. 755:12-14.

-   It was convenient for him to walk to EPIC’s office and take an EPIC vehicle. Even if he

    had his own vehicle he might still have used an EPIC vehicle because it was so close to his

    house. 755:17-24.

-   Using EPIC’s vehicle was convenient for Mr. Vicent – he did not have to pay for gas or

    tolls. 756:8-11.

-   Mr. Vicent also worked at 99 Evergreen. 756:24-757:1.

-   At the 99 Evergreen site, Mr. Vicent would drive in, park the vehicle, stay in the booth,

    and do a patrol inside the building every hour. 757:16-20.

-   If Mr. Vicent had his own vehicle, he could have driven the vehicle to the site – an EPIC

    vehicle was not needed at this site. 758:4-10.

-   The EPIC vehicle was given to him as a courtesy. 758:11-12.



                                             4
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 9 of 42



  -   Mr. Vicent also worked at a site called the Red Oak Power Plant. He was stationed in a

      guard booth. 758:13-19.

  -   Mr. Vicent drove the EPIC vehicle to the Red Oak site because it was convenient. 759:25-

      760:1.

  -   When asked whether he could have taken his own vehicle to the Red Oak Power Plant, Mr.

      Vicent testified, “of course.” 760:7-9.

  -   Mr. Vicent also worked at the Daytop site in Far Rockaway. 760:12-14.

  -   If he had his own vehicle, Mr. Vicent could have driven it to the Daytop site. 761:11-15.

  -   By using EPIC’s vehicle, he did not have to pay anything out of pocket. 761:16-25.

  -   Mr. Vicent also worked as a supervisor for a period of time for EPIC. As a supervisor, he

      drove guards to sites, and dropped vehicles off at sites. 763:1-8.

  -   Mr. Vicent was not required to drive an EPIC vehicle to any of his work sites.

  -   There are no documents that state Mr. Vicent was required to drive an EPIC vehicle to his

      work site(s) as part of his responsibilities as a security guard.

Saul Veliz

  -   During the time that Mr. Veliz worked for EPIC he lived in Union City, NJ. 684:2-6.

  -   Mr. Veliz owned a SUV at the time and drove that vehicle to some sites. 684:10-19.

  -   Mr. Veliz worked at a site called 99 Evergreen to which he drove his own vehicle. 686:6-

      8.

  -   99 Evergreen was not a site that required a Radio Motor Patrol Vehicle (“RMP”). Def. Ex.

      U.

  -   When Mr. Veliz patrolled the perimeter, he walked – he did not patrol in a vehicle. 687:9-

      13.



                                                 5
    Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 10 of 42



-   Mr. Veliz was not required to patrol 99 Evergreen in a vehicle. 688:13-15; see also Def.

    Ex. U.

-   Mr. Veliz also worked at a site by the name of Crystal Point Condominium in Jersey City,

    New Jersey. 689:9-12.

-   At Crystal Point he sat in the patrol car – the car was stationary and used for shelter. He

    did not have to drive the car around the site. 690:10-19.

-   Mr. Veliz testified that when he spoke with his attorney on the phone, the words in his

    Affidavit are what he told his attorney word for word. 700:2-9.

-   Mr. Veliz also worked at a site by the name of Deepdale Gardens in Queens. He told EPIC

    that he could not use his car because he lived in Union City and to get there it would cost

    him $40-$50 every day. He would have to put gas in his car and with two tolls it was too

    much. He asked if he could use an EPIC vehicle and they said yes. 701:22-702:2.

-   There was already an EPIC vehicle at Deepdale. He would drive one vehicle to Deepdale

    and use the vehicle that was already parked there to patrol the site. 703:18 – 704:3. The

    supervisors would come and fill the gas tank. 705:19-22.

-   Mr. Veliz’s recollection about a site at the Port of Newark was poor, at best. He

    remembered that the name “sons” was in it, but nothing else. On its face, his Affidavit is

    not accurate and he was having trouble recalling details. 707:14-25.

-   Mr. Veliz was not required to drive an EPIC vehicle to any site to which he was assigned.

-   There are no documents that state Mr. Veliz was required to drive an EPIC vehicle to his

    work site(s) as part of his responsibilities as a security guard.




                                               6
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 11 of 42



Hilburn Walker

   -   At the time that Mr. Walker worked for EPIC he resided at 151st Street on the Upper West

       Side. 73:23-25.

   -   EPIC’s office is on 72nd Street and Broadway. He worked for EPIC from June through

       August 2015.

   -   Mr. Walker testified that he worked at a site in Westchester where they were holding a

       bicycle competition for cancer research. The guards had EPIC vehicles to get to and from

       that location. 65:17-24.

   -   When Mr. Walker was at this site, the EPIC vehicle could be in one part of the park, and

       he was in another part of the park. 78:6-9.

   -   There were four vehicles at the site – they were not all used at once. 79:14-22.

   -   Mr. Walker testified that he worked at a site in New Jersey called Avalon. He further

       testified that had he not driven an EPIC vehicle to the site, he would not have gone. 82:3-

       5.

   -   Mr. Walker also worked at a site in New Jersey called Greystone. When he arrived at that

       site, he would “cut the engine off and listen.” 69:1-5. Although this was supposed to be a

       stationary post, Mr. Walker used the EPIC vehicle to patrol the site. When supervisors

       came to the site they told him he was supposed to be stationary at the gate. 69:7-10.

   -   If Mr. Walker was unable to take an EPIC vehicle he wouldn’t have gone. 82:3-5.

   -   Mr. Walker did have a vehicle, but it was for his wife. 88:6-15. The only way he would

       have gotten there is if EPIC let him use their vehicle – he would not have taken the

       assignment if there was no transportation there. 88:6-15.




                                                7
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 12 of 42



   -   Not every guard came to the site in an EPIC vehicle. The guards that lived in New Jersey

       used their own vehicles. 88:22-25. There was another EPIC vehicle stationed at this site

       for the other guards to use. 92:19-93:2.

   -   Mr. Walker’s employment with EPIC was terminated because he was traveling in an EPIC

       vehicle with his wife in the car.

   -   There are no documents that state Mr. Walker was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

Michael Mitchell

   -   Mr. Mitchell worked at sites in Manhattan that he did not drive to. The last site he worked

       at was Forest Hills Gardens in Queens. 308:16-18.

   -   Mr. Mitchell testified that there was an “extra” “emergency” vehicle kept at the Forest Hills

       site. 309:1-5; 312:15-17.

   -   Apparently Mr. Mitchell believed that the “extra” vehicle stored at the Forest Hills site was

       “geared to really monitor, monitor a person’s activity.” 309:16-25.

   -   In contradiction to his Affidavit, Mr. Mitchell first testified that he drove an EPIC vehicle

       to the Forest Hills site every day. 314:12 – 317:6. When he was shown his Affidavit, he

       changed his testimony and stated that “[s]ome days I would go straight to the Epic site and

       then some days I would go straight to the Epic Security site.” 316:18-317:4.

   -   Further, at trial, Mr. Mitchell testified that he could not give a percentage as to the amount

       of times he drove an EPIC vehicle to Forest Hills, as opposed to commuting straight from

       his home to the site. 317:19-24. Yet, in his Affidavit, which was drafted by his counsel,

       he was able to recall that it was sixty-five percent (65%) of the time. 319:3-12.




                                                  8
      Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 13 of 42



  -   A review of the call-in sheets maintained by EPIC indicates that at the Forest Hills Gardens

      there is an “EPIC RMP at site.”             See Def. Ex. JJJ, e.g., bate stamped pages

      EPIC0000005830, 6181.

  -   Mr. Mitchell’s testimony, as a whole, is not credible.

  -   Mr. Mitchell testified that he was written up for not filling up the gas tank and that he was

      given a copy of the write-up but he “threw it in the garbage.” 321:22-322:2.

  -   There are no documents that state Mr. Mitchell was required to drive an EPIC vehicle to

      his work site(s) as part of his responsibilities as a security guard.

Warren Richardson

  -   Mr. Richardson lived in Harlem during the time that he worked for EPIC. 612: 20-24.

  -   Similar to Mr. Veliz, Mr. Richardson worked at Deepdale Gardens in Queens. He testified

      that, although there was an EPIC vehicle already at the site, it was there “for show.”

      614:22-23.

  -   Mr. Richardson’s testimony contradicts the testimony of Mr. Veliz.

  -   In between headquarters and Deepdale he did nothing other than just drive there. 625:1-3.

  -   Mr. Richardson testified that Paragraph 11 of his Affidavit was his words “verbatim,” even

      though it was virtually identical to every other Affidavit signed in this case. 623:10-23.

  -   Whenever he picked up an EPIC vehicle he had to fill up the tank – the cars would have

      various levels of gas in them. 624:9-11.

  -   There are no documents that state Mr. Richardson was required to drive an EPIC vehicle

      to his work site(s) as part of his responsibilities as a security guard.




                                                 9
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 14 of 42



Michael Hurst

   -   Mr. Hurst worked for EPIC from October 2014 – December 2016. 460:21-23.

   -   He was living in Mount Vernon and would sometimes use his mother’s vehicle. 460:24-

       461:4.

   -   When he drove his mother’s car to the site in Westchester he expected EPIC to pay his gas

       and tolls. 501:11-20.

   -   He worked at Northstar Contracting in New Jersey. 470:16-23.

   -   More often than not when he picked up a vehicle it was low on gas. 471:21-24.

   -   When he worked at Northstar, he would drive an EPIC vehicle to the site and the guards

       who lived in NJ would use their own personal vehicles to get to the site.

   -   In addition to the vehicle that he drove to the site, there was an EPIC vehicle left at the site

       for the other guards to use. 488:11 – 489:16.

   -   Mr. Hurst was not required to drive an EPIC vehicle to Northstar.

   -   Mr. Hurst was assigned to a site by the name of Jewish Childcare Association in

       Pleasantville. Although he alleges he was required to drive an EPIC vehicle to this site, he

       rarely did so there because he rode the bus there and back. 475:20-476:4.

   -   Mr. Hurst also used his mother’s car to get to Jewish Childcare Association. 479:18-21.

   -   Mr. Hurst was not required to drive an EPIC vehicle to Jewish Childcare Association.

   -   Jewish Childcare Association did not require a RMP. See Def. Ex. A.

   -   Mr. Hurst was assigned to the Red White & Blue thrift shop in New Jersey. 484:12-18.

   -   Mr. Hurst did not patrol in an EPIC vehicle at this site. 486:21-24.

   -   Red White & Blue did not require a RMP. See Def. Ex. E.




                                                 10
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 15 of 42



   -   Paragraph 7 of Mr. Hurst’s Affidavit is verbatim the language that was contained within

       every other Declaration and Affidavit filed by the other Plaintiffs.

   -   There are no documents that state Mr. Hurst was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

David Williams

   -   Mr. Williams was assigned to work at a site by the name of Daytop Village (“Daytop”) in

       Far Rockaway, Queens.

   -   Daytop did not require a RMP. See Def. Ex. III.

   -   Mr. Williams was given a vehicle by EPIC to travel to Daytop due to the conditions

       resulting from Hurricane Sandy.

   -   There were several inconsistencies in the Vehicle Use Reports filled out by Mr. Williams.

       46:13-56:5.

   -   Mr. Williams worked for EPIC for a total of 16 days. See Def. Ex. KKK.

   -   Out of those sixteen (16) days, he drove an EPIC vehicle to Daytop nine (9) times. See

       Def. Ex. KKK.

   -   There are no documents that state Mr. Williams was required to drive an EPIC vehicle to

       his work site(s) as part of his responsibilities as a security guard.

   -   Mr. Williams was not required to drive an EPIC vehicle as part of his responsibilities as a

       security guard.

Jonathan Reece

   -   Mr. Reece was a supervisor for EPIC. 638:17-22.

   -   When he was a supervisor he transported guards and vehicles and was paid for all of his

       time that he spent driving. 640:8-14.



                                                 11
    Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 16 of 42



-   Mr. Reece was assigned to work at the 99 Evergreen site. He testified that he patrolled

    inside on foot and outside sometimes in a vehicle. 644:5-13.

-   This is contradictory to the testimony of Saul Veliz, who testified that he patrolled the site

    at 99 Evergreen on foot, inside and outside, and was not required to patrol in an EPIC

    vehicle. 688:13-15

-   There was a guard booth at that location. If he wasn’t patrolling he would be in the booth.

    644:24-25.

-   Mr. Reece was also assigned to work at a site by the name of Jacksonville Chapel located

    in Lincoln Park, NJ. He would act as a crossing guard essentially. 647:15-23.

-   Jacksonville Chapel did not require a RMP. See Def. Ex. FF.

-   Mr. Reece was not required to patrol the site at Jacksonville Chapel in an EPIC vehicle.

-   If EPIC told him that he had to get to the site on his own he would not have taken the

    assignment. 648:16-19.

-   Mr. Reece worked at other sites that he did not drive to. He would take the subway. 649:1-

    6.

-   Mr. Reece was assigned to a site by the name of Castaway Yacht Club. He would park the

    vehicle and walk around. 650:2-6.

-   Mr. Reese testified that he did not do motor patrol at this site. 651:14-18.

-   Castaway Yacht Club did not require a RMP. See Def. Ex. R.

-   Mr. Reece would not have accepted this assignment had he not been given a vehicle to get

    there. 652:3-6.

-   Mr. Reece was also assigned to Daytop. He worked there for 4 months. 652:16-25.

-   Daytop did not require a RMP. 653:4-11; see also Def. Ex. III.



                                             12
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 17 of 42



   -   There were inconsistencies between Mr. Reece’s testimony and his Affidavit.             For

       example, his Affidavit does not say that he picked up guards on his way back to

       headquarters, although that is what he testified to at trial. 655:6-9.

   -   Mr. Reece’s trial testimony was further inconsistent when he was cross-examined. He

       testified on cross-examination that he handwrote his Affidavit and Declaration for his

       attorney to type up. 659:2-11. Then, when he was further examined by his attorney on

       redirect he changed his answer and testified that he gave his attorney the information

       verbally and he was taking notes. 663:3-7.

   -   There are no documents that state Mr. Reece was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

James Foster

   -   Mr. Foster was hired by EPIC as a supervisor. 221:15-19.

   -   When he was a supervisor, he traveled to different sites to check on security guards. 224:5-

       18.

   -   Mr. Foster was assigned to a site by the name of Ray Catena in Westchester where he

       worked two days per week for approximately six to eight months. 232:12-14.

   -   There were times that Mr. Foster patrolled the Ray Catena site on foot, and other times in

       the EPIC vehicle. 233:1-3.

   -   No one at EPIC told Mr. Foster that driving an EPIC vehicle to the Ray Catena site was

       required. 237:21-238:5.

   -   Had someone told Mr. Foster that he had to take his own vehicle, or public transportation,

       to the Ray Catena site, Mr. Foster probably would have refused the assignment. 238:11-

       14.



                                                 13
      Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 18 of 42



  -   Although Mr. Foster initially claimed he was entitled to compensation for time spent

      driving to Lenox Terrace, he testified at trial that he did not drive an EPIC vehicle to Lenox

      Terrace. 238:6-10.

  -   Mr. Foster does not know what he is seeking compensation for. 239:10-18.

  -   There are no documents that state Mr. Foster was required to drive an EPIC vehicle to his

      work site(s) as part of his responsibilities as a security guard.

Shakiema Cadora

  -   Ms. Cadora was employed by EPIC from June 2014 through December 2015. Jan. 7, 2019

      Tr. 31:3-4.

  -   The only site that Ms. Cadora worked at was Floyd Bennett Field, otherwise known as the

      RAAD Construction site. Jan. 7, 2019 Tr. 31:5-10.

  -   The RAAD Construction site did not require a RMP. See Def. Ex. D.

  -   Notwithstanding the fact that the contract between EPIC and RAAD does not require a

      RMP, Ms. Cadora testified that her job responsibilities included patrolling the area with

      the vehicle. Jan. 7, 2019 Tr. 32:11-12.

  -   Ms. Cadora could not remember who at EPIC told her that she had to come to headquarters

      and retrieve a vehicle. Jan. 7, 2019 Tr. 34:2-11.

  -   There were instances when she picked up an EPIC vehicle at headquarters and it did not

      have enough gas. Jan. 7, 2019 Tr. 35:8-12.

  -   There were other security guards who traveled to the same site by bus. Jan. 7, 2019 Tr.

      36:6-19.




                                                14
      Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 19 of 42



  -   The language contained within paragraph 7 of Ms. Cadora’s Declaration is identical to the

      language contained in the other Declarations filed in this case, even though Ms. Cadora

      testified that they were her words. Jan. 7, 2019 Tr. 39:6-10.

  -   On the call-in sheets maintained by EPIC for the time during which Ms. Cadora was

      employed, Ms. Cadora’s name does not have the notation “driver” next to her name on any

      entry. See Def. Ex. JJJ, e.g., bate stamped pages EPIC0000008496, 8562, 5408, 5472,

      5575, 5693, 5810, 6209, 6252, 6367.

  -   There are no documents that state Ms. Cadora was required to drive an EPIC vehicle to her

      work site(s) as part of his responsibilities as a security guard.

Tacquesha Lawyer

  -   Ms. Lawyer was employed by EPIC from December 2014 through April 22, 2015. Jan.

      7, 2019 Tr. 6:6-9.

  -   Ms. Lawyer’s employment was terminated by EPIC for stealing.

  -   Ms. Lawyer lived in Harlem during the time that she was employed by EPIC. Jan. 7, 2019

      Tr. 11:15-22.

  -   Ms. Lawyer was written up five or six times for arriving late to her work site. Jan. 7, 2019

      Tr. 16:1-12.

  -   Ms. Lawyer’s testimony at trial regarding the reason she was written up was inconsistent

      with documents that she signed previously stating why she was written up. Jan. 7, 2019 Tr.

      16:13-17:4.

  -   Ms. Lawyer’s employment with EPIC was terminated because she was accused of stealing.

  -   There were instances when Ms. Lawyer retrieved an EPIC vehicle and the gas tank was

      close to empty. Jan. 7, 2019 Tr. 18:22-19:1.



                                                15
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 20 of 42



   -   Had EPIC not given Ms. Lawyer a vehicle to drive, she would not have accepted the

       assignment at Ardsley Country Club. Jan. 7, 2019 Tr. 21:6-8.

   -   There are no documents that state Ms. Lawyer was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

Junior Etienne

   -   Mr. Etienne worked for EPIC for three or four weeks in February, 2013. At the time he

       lived in Brooklyn. 529:10-16.

   -   Mr. Etienne worked at a beach in Far Rockaway patrolling the beach. 531:1-9.

   -   The information that is contained in his Affidavit and Declaration was typed by his

       attorneys and he gave them the information orally. 536:17-539:1.

   -   Paragraph 8 of his Affidavit reads exactly like every other Affidavit, yet he testified that

       what was contained within the Affidavit were all his own words. 539:21-540:3.

   -   When he answered question 8, which was, “What, if anything, did you do when you

       returned the vehicle to the office after your shift?” he responded, in part, that “Usually I

       would have to fill it up with gas before returning it.” He did not respond that it was

       required. 545:10-25.

   -   There are no documents that state Mr. Etienne was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

Michael Howie

   -   Mr. Howie was employed by EPIC for one month. 450:11-15.

   -   He worked at a construction site in Queens where they were building three restaurants.

       451:1-5.

   -   When he was not patrolling the site in the vehicle he used it for shelter. 453:11-13.



                                                 16
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 21 of 42



   -   On page three of Mr. Howie’s Declaration, question eight, he was asked the following:

       What, if anything, did you do when you returned the vehicle to the office after your shift?

       Mr. Howie’s answer was as follows: “I returned my vehicle to the garage after my shift. I

       do not remember filling the vehicle up with gas. Then I would have to finish filling out

       the Vehicle Use Report and return the Vehicle Use Report to EPIC’s office.”

   -   Mr. Howie answered a question that he was not asked. Nowhere in question 8 does it

       mention anything about filling up the tank with gas.

   -   When asked whether anyone, other than his attorneys, asked him to answer a question with

       regards to his having to fill up the vehicle with gas, he answered that he “just went with

       what he remembered.” 456:4 – 459:2.

   -   There are no documents that state Mr. Howie was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

Michael Moulton

   -   Mr. Moulton worked at EPIC for almost one year, from April 7, 2015 through March 7,

       2016. 549:15-17.

   -   Mr. Moulton worked at two sites to which he drove an EPIC vehicle. Those sites were

       Impact Real Estate and Ray Catena. 550:10-12.

   -   There were between six and eight other sites that he did not drive to. 550:13-15.

   -   When asked if paragraph 8 of his Affidavit, which is verbatim the same language contained

       in the other Affidavits, was his own words, Mr. Moulton testified that they “are his words

       verbatim because that’s what I had to do when I got the car.” 557:1-22.

   -   Paragraph 8 is verbatim to the words of every other Plaintiff.




                                                 17
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 22 of 42



   -   Contrary to some other Plaintiffs, Mr. Moulton testified that EPIC’s policy was that if the

       gas tank was less than half full, it had to be filled up. 558:8-22.

   -   There are no documents that state Mr. Moulton was required to drive an EPIC vehicle to

       his work site(s) as part of his responsibilities as a security guard.

Princess Logan Williams

   -   Ms. Logan Williams worked for EPIC between October 2013 and April 2014. 587:11-13.

   -   Ms. Logan Williams was assigned to the Garden State Plaza mall in New Jersey. 592:5-

       13. She was also assigned to a site by the name of Russo Development in Orange County,

       New York. 589:5-9.

   -   There are no documents that state Ms. Logan Williams was required to drive an EPIC

       vehicle to either of these sites as part of her responsibilities as a security guard.

Roger David

   -   Mr. David worked for EPIC from January 2014 through September 2016. 727:6-8.

   -   He was assigned to a site in Westchester by the name of Rosenthal Jewish Community

       Center. 727:23-25.

   -   Rosenthal Jewish Community Center did not require a RMP. See Def. Ex. YY.

   -   Mr. David would not have accepted the assignment if he had to take his own vehicle.

       732:5-9.

   -   There were sites Mr. David was assigned to where he did not use an EPIC vehicle to travel

       to the work site. 732:12-14.

   -   Mr. David was assigned to a site in Orangeburg, New York. 734:20-735:2. He drove an

       EPIC vehicle to this site although he did not patrol the site in the vehicle. 735:19-25.




                                                  18
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 23 of 42



   -   If Mr. David wanted to take his own vehicle up to the site in Orangeburg, he would have

       been able to. 736:1-4.

   -   Had he driven his own vehicle to the site, he would have had to pay for gas and tolls. 741:3-

       6.

   -   It was a benefit for Mr. David to drive EPIC’s vehicle to the site as opposed to his own.

       741:7-15.

   -   There are no documents that state Mr. David was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

Winston Synaker

   -   Mr. Synaker was hired as a supervisor for EPIC. 772:23-25.

   -   He was fired for coming to work late. 773:1-3.

   -   There are no documents that state Mr. Synaker was required to drive an EPIC vehicle to

       his work site(s) as part of his responsibilities as a security guard at any time that he was

       not acting as a supervisor.

Sharon Carr

   -   Ms. Carr worked at Garden State Plaza and Sea Girt Beach, otherwise known as Dutra

       Group. 264:16-265:1.

   -   Although Ms. Carr’s understanding was that if you refused an assignment, it meant you

       didn’t want the position anymore, she could not remember the name of any person that

       allegedly gave her that information. 282:25-9.

   -   Ms. Carr testified that it was a requirement to fill up the gas tank; however, not everyone

       did it. 287:20 – 288:11. When asked whether she knows if anyone else at EPIC was ever

       written up for not filling up the gas, Ms. Carr testified that she doesn’t think they were



                                                 19
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 24 of 42



       written up for not filling up the gas. She testified “I don’t really think they cared too much.”

       288:8-11.

   -   Paragraph 8 of her Affidavit is the same as every other Plaintiff.

   -   There are no documents that state Ms. Carr was required to drive an EPIC vehicle to her

       work site(s) as part of her responsibilities as a security guard.

Deneice Martin

   -   Ms. Martin worked at Garden State Plaza and a construction site in Orange County. 435:3-

       6.

   -   At Garden State her job was to patrol the construction area – construction of a new parking

       lot. 436:7-12.

   -   Although she testified that when she asked if she had to go to this site she was told if she

       didn’t go she would be fired, she could not remember the name of the person who told her

       that. 439:4-5.

   -   Regarding her Affidavit, she testified that the words set forth in the Affidavit are her own

       words, although paragraph 10 of her Affidavit is identical to every other Affidavit

       submitted. 439:25-440:9.

   -   At the construction site in Orange County, she did not have to patrol in the vehicle. She

       was stationary and the vehicle sat in front of the construction site. 442:8-23.

   -   The requirement that the gas tank be filled was not a written requirement. The vehicle was

       never full when she picked it up in the morning before her shift. 444:25-445:3.

   -   There are no documents that state Ms. Martin was required to drive an EPIC vehicle to her

       work site(s) as part of her responsibilities as a security guard.




                                                 20
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 25 of 42



Israel Rivera

   -   Mr. Rivera has worked for EPIC since 2011. Since that time, his title has changed to

       “mobile driver” which, Mr. Rivera testified, entails driving a vehicle. 511:2-10.

   -   There is no such position at EPIC.

   -   He testified that he has been taken to or transported to a site by an EPIC supervisor, which

       supports EPIC’s argument that if a guard did not have a way to get to a site, a supervisor

       would take them there. 513:16-21.

   -   Mr. Rivera has also worked at sites where a supervisor delivered the vehicle to the site.

       514:1-4. He has worked at sites where when he got to the site the vehicle was already there.

       514:5-8.

   -   When he worked at Floyd Bennett Field (RAAD Construction) he did not have to patrol

       the area in the EPIC vehicle. 517:7-9.

   -   RAAD Construction does not require a RMP. See Def. Ex. D.

   -   Mr. Rivera also worked at the water tower located at 400 Grumman on Long Island.

       518:18-23. It was a fenced in water tower that did not require patrol in the EPIC vehicle.

       518:25-519:3.

   -   Mr. Rivera testified that he would usually have to stop and fill the vehicle with gas because

       it was low on gas. 521:3-6. He could not remember the verbal exchanges he says he had

       regarding filling the gas tank. 521:23-522:1.

   -   Paragraph 7 of his Declaration is verbatim to the Declarations filed by all of the Plaintiffs.

       525:21-526:2.

   -   There are no documents that state Mr. Rivera was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.



                                                 21
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 26 of 42



Samuel Wright

   -   There are no documents that state Mr. Wright was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

   -   Mr. Wright worked at the Daytop Village site in Far Rockaway. See Offer of Proof, Dock.

       No. 154, ¶12.

   -   Daytop Village did not require a RMP. See Def. Ex. III.

   -   Mr. Wright was assigned to a site by the name of Jacksonville Chapel. See Offer of Proof,

       Dock. No. 154, ¶14.

   -   Jacksonville Chapel did not require a RMP. See Def. Ex. FF.

Jimmy Butler

   -   Mr. Butler was assigned to work at a site by the name of Restaurant Depot in Queens.

   -   He was also assigned to work at a site by the name of Livingston Builder on the East Side

       of Manhattan. He testified that he sat in the vehicle during his shifts. 670:10-17.

   -   For his Affidavit and Declaration, he gave his attorney the information verbally and they

       typed it up. 674:9-23.

   -   Mr. Butler worked at a site in Princeton, New Jersey where he patrolled on foot. 676:20-

       22. Mr. Butler traveled to the work site in an EPIC vehicle, but once he got there he parked

       the car and walked around the perimeter. 676:25-677:6.

   -   He thinks he is suing for time he worked as a supervisor. 680:17-19.

   -   When he picked up the vehicle it did not always have a full tank of gas. 680:24-681:3.

   -   EPIC requested that he fill the gas up if it needed gas but it was not required. 682:17-22.

   -   There are no documents that state Mr. Butler was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.



                                                 22
      Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 27 of 42



Adrian Brown

  -   Mr. Brown was employed by EPIC from February 2015 through December 2016. 94: 2-8.

  -   Mr. Brown testified that when he retrieved an EPIC vehicle from headquarters, a lot of the

      time the gas tanks were almost empty. 99:22-25.

  -   Mr. Brown did not drive an EPIC vehicle to every site to which he was assigned. 113:9-

      12.

  -   Mr. Brown did not drive an EPIC vehicle to the Lenox Hill site. 113:9-12.

  -   Mr. Brown was assigned to a site in Princeton, New Jersey. Had EPIC not provided him

      with a vehicle to travel to this work site he would not have taken the assignment. 116:6-

      12.

  -   Mr. Brown was assigned to a site located in Smith Point County Park for a client by the

      name of Dutra Group. Had EPIC not provided Mr. Brown with a vehicle to travel to the

      work site he would not have taken the assignment. 126:22-127:1.

  -   Mr. Brown as assigned to a site by the name of Leesel Transportation, which was located

      on Webster Avenue in Bronx, New York. 130:7-13. Had EPIC not provided him with a

      vehicle to travel to this work site he probably would not have taken the assignment.

      130:21-23.

  -   Mr. Brown was assigned to a site in Fort Lee, New Jersey where he was responsible for

      sitting in a guard booth and checking identifications. Although he drove an EPIC vehicle

      to the site, he did not use the vehicle to patrol the site. 136:21-137:20.

  -   Mr. Brown testified that had EPIC not provided him with a vehicle to travel to this work

      site, he would not have taken the assignment. 137:24-138:1.




                                                23
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 28 of 42



   -   There are no documents that state Mr. Brown was required to drive an EPIC vehicle to his

       work site(s) as part of his responsibilities as a security guard.

Henry Cullen

   -   EPIC strictly enforces its rules. 144:10-11.

   -   EPIC has a written policy that states as follows, “EPIC Security Corporation does not

       provide transportation for the employees to the work site.” 148:13-19; PT3147-3149.

   -   EPIC’s policy to deviate from that rule on occasion and permit certain guards to utilize an

       EPIC vehicle to travel to and from their work site(s) is an unwritten policy. 148:9-13.

   -   EPIC does not hire security guards as “drivers.” 181:8-9.

   -   When EPIC hires security guards, they check to see if a person has a valid driver license

       and whether they have points on their license. EPIC considers them “authorized drivers”

       which means that they will be authorized to use an EPIC vehicle if necessary. It assists

       EPIC in knowing which jobs they can assign guards to. 181:10-19; 184:10-12.

   -   There are security guards that have driver licenses but do not wish to drive and are not

       given an assignment at a site that has a RMP. 184:5-9.

   -   There are sites that require a RMP where the guards utilize their own vehicle to get to the

       worksite, such as Northstar Contracting. 183:1-25. In those circumstances, when the

       vehicle has to get to the site in some other manner, a supervisor will drop off the vehicle.

       184:1-2; 185:1-3.

   -   There are sites where an EPIC vehicle is left at the site. Currently, one site where an EPIC

       vehicle is left at the site 24/7 is Forest Hills Gardens. 185:4-13.




                                                 24
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 29 of 42



   -   Security guards do not have to travel to EPIC’s office to retrieve any tools to take to their

       work sites. They are already there and would be brought there by a supervisor. 187:13-

       22.

   -   When a guard is assigned to a particular worksite, they have the right to decline the request

       within reason. There have been instances when a guard has declined a job assignment.

       187:23-188:5.

   -   Even if a site does not require a RMP, EPIC will provide some guards with the option of

       utilizing an EPIC vehicle to travel to and from their work site. 188:9-14.

   -   None of the Plaintiffs that testified prior to Mr. Cullen’s testimony ever indicated to him

       that they did not want to accept a particular assignment. 195:17-19.

   -   EPIC does not require the security guards who utilize an EPIC vehicle to travel to and from

       their work site(s) to fill up the gas tank when they return from a shift. 197:20-198:2.

   -   EPIC has never disciplined any EPIC employee for not filling up a vehicle with gas.

       198:10-12.

   -   It is very rarely Selwyn Falk’s decision whether to lend an EPIC vehicle to a security guard

       to drive to a work site. 208:23-209:3.

Selwyn Falk

   -   Mr. Falk is the Vice President of EPIC. 93:9-12.

   -   Mr. Falk does not hire security guards. He does hire administrative staff. 93:15-18.

   -   Mr. Falk is not involved in the decision to allow security guards to drive an EPIC vehicle

       on a daily basis. 350:25-351:2.

   -   The reason he was involved in the decision to permit David Williams to drive a vehicle to

       Daytop Village in Far Rockaway was because based upon the condition of the area after



                                                25
    Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 30 of 42



    Hurricane Sandy, Mr. Falk was asked if David Williams was permitted to drive a vehicle

    into that area. 96:11-17.

-   Mr. Falk was not involved in setting or monitoring Mr. Williams’s hours or job

    responsibilities. 351:21-23.

-   Mr. Falk does not create the company’s policies.         If a policy is created, he makes

    suggestions to Dr. Mark Lerner and Dr. Lerner either approves them or not. 354:1-3.

-   Mr. Falk did not create EPIC’s overtime policy. 354:8-9.

-   Mr. Falk was not involved in creating the policy involving whether security guards would

    be paid for time spent traveling in an EPIC vehicle to and from their work sites. 100:6-12.

-   It is not Mr. Falk’s responsibility to advise the operations manager as to compliance with

    federal and state wage-and-hour laws. 356:1-4.

-   One of the responsibilities of a supervisor is to transport EPIC vehicles, as well as guards,

    to work sites. 394:23-394:10.

-   If EPIC has a site that it is not able to cover with a security guard, they send a supervisor

    to cover the shift. Each supervisor is trained on each shift for the sites that they usually

    cover on their tour. 397:11-19.

-   Out of between three and four hundred security guards, the majority get to their respective

    work sites on their own. 401:7-17.

-   EPIC has never fired a security guard for not filling an EPIC vehicle up with gas at the end

    of a tour. 414:2-5.




                                             26
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 31 of 42



                            PROPOSED CONCLUSIONS OF LAW

       Plaintiffs in this case allege that they were “security officers who were required by

Defendants to drive EPIC security vehicles to their assigned worksites and were not compensated

for the time they spent driving to and from their worksites, in addition to other driving-related

activities.” First Amended Complaint, ¶1. At trial, the only claim that Plaintiffs sought to establish

was their claim for failure to pay minimum wage and overtime wages pursuant to the FLSA and

NYLL. Although there were thirty-six plaintiffs/opt-in plaintiffs in this collective action prior to

trial, several claims were dropped and/or dismissed and there are now twenty (20) remaining.

       I.      Plaintiffs are not Entitled to Compensation Pursuant to the FLSA
               and the Portal-to-Portal Act or under New York Labor Law

       “The FLSA and the NYLL both ‘guarantee[ ] compensation for all work ... engaged in by

[covered] employees.” Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 496 (S.D.N.Y. 2017),

aff'd, No. 17-3356-CV, 2018 WL 5098817 (2d Cir. Oct. 18, 2018). “The Act requires employers

to pay overtime for ‘employment in excess of [forty hours] at a rate not less than one and one-half

times the regular rate at which [the employee] is employed.’” Bethune v. TW Telecom Holdings,

Inc., 2011 WL 856173, *1 (S.D.N.Y. March 9, 2011). “While Congress made clear that employers

are required to compensate employees for ‘work’ or ‘employment,’ it did not define the contours

of the type of ‘work’ or ‘employment’ that merited such compensation.” Id.

       Under the FLSA and the NYLL, “[p]laintiffs bear the burden of proof to establish all claims

and damages by a preponderance of the evidence”. Gamero, 272 F. Supp. 3d 481, 497 (S.D.N.Y.

2017), aff'd, No. 17-3356-CV, 2018 WL 5098817 (2d Cir. Oct. 18, 2018).




                                                 27
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 32 of 42



       In 1947, Congress passed the Portal-to-Portal Act, 29 U.S.C. §251, et. seq., creating two

exceptions to the FLSA-mandated compensation:

       (1) Walking, riding, or traveling to and from the actual place of performance of the
           principal activities which such employee is employed to perform; and

       (2) Activities which are preliminary to or postliminary to said principal activity or
           activities, which occur either prior to the time on any particular workday at which such
           employee commences, or subsequent to the time on any particular workday at which
           he ceases, such principal activity or activities.

       29 U.S.C. §254(a).

       Under subsection (1), no pay is required for travel to and from the place where the

employee performs his “principal activities”; the FLSA regulations define “principal activities” as

those “which the employee is employed to perform.” See 29 C.F.R. §790.8(a); See also Bethune,

2011 WL 856173, *2. Subsection (2) “was intended to relieve employers from liability for

preliminaries, most of them relatively effortless, that were thought to fall outside the conventional

expectations and customs of compensation.” Bethune, 2011 WL 856173, *2. Specifically,

subsection (2) states as follows:

       [T]he use of an employer’s vehicle for travel by an employee and activities
       performed by an employee which are incidental to the use of such vehicle for
       commuting shall not be considered part of the employee’s principal activities if the
       use of such vehicle for travel is within the normal commuting area for the
       employer’s business or establishment and the use of the employer’s vehicle is
       subject to an agreement on the part of the employer and the employee or
       representative of such employee.

       29 U.S.C. §254(a)(2).

       “The Portal-to-Portal Act exempts employers from compensating employees under the

FLSA ‘for or on account of time spent traveling to and from the actual place of performance of the

principal activity or activities of employment and any activities which are preliminary to or

postliminary to said principal activity or activities.” Singh v. City of New York, 524 F.3d 361 (2d



                                                 28
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 33 of 42



Cir. 2008). Here, it is clear that the actual place of performance of the security guard services that

the Plaintiffs were employed to provide was at each of their respective worksites.

       Plaintiffs allege that they were “required” to drive an EPIC vehicle to their worksites. As

set forth herein, EPIC has between three hundred (300) and four hundred (400) employees at any

given time. Its general policy, as set forth in its Job Regulations, is that it does not provide

transportation for the security guards to their work sites. Providing a vehicle for a security guard

to commute to their work site is the exception, not the general policy, which was supported by the

evidence (or lack thereof) presented during the trial in this case. Some Plaintiffs, such as Jose

Vicent and Saul Veliz, admitted in no uncertain terms that driving an EPIC vehicle to and from

their work sites was a convenience for them and NOT a requirement of their duties as a security

guard. Mr. Vicent, who lived eight blocks from EPIC’s office, clearly stated he could have gotten

to his work sites by other means.

       Towards this end, there were certain sites where there was already an EPIC vehicle at the

site, including Deepdale Gardens and Forest Hills Gardens. Mr. Mitchell’s testimony that there

was an “extra” “emergency” vehicle kept at the Forest Hills site (309:1-5; 312:15-17) is simply

not credible. His clear anger towards EPIC further taints the credibility of his claims against EPIC.

It is contrary to logic that he would be required to drive one EPIC vehicle to the site, when there

was already another vehicle there. Similarly, the guards who worked at Deepdale Gardens were

not required to drive an EPIC vehicle to the site as part of their principle activity as a security

guard. There was an EPIC vehicle stored at the site for use by the guards to patrol the site. As

Mr. Veliz testified, he would drive one vehicle to Deepdale, and use the other vehicle that was

already stored there to patrol the site. Thus, the time Mr. Veliz, and every other guard that worked

at Deepdale, spent commuting to that site is not compensable.



                                                 29
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 34 of 42



        In Adams v. United States, U.S. Court of Federal Claims, No. 90-162C (Fed. Cl. Dec. 9,

2009), 6,400 federal law enforcement officers filed claims for overtime pay under the Fair Labor

Standards Act for time that they spent driving to and from their worksites with a government

vehicle. The plaintiffs were required to commute to and from work in a government vehicle. For

some plaintiffs, driving a government-issued vehicle during their commutes permitted a quicker

response to emergent situations. In some cases, it was simply more efficient for the officer to

commute in the government vehicle and to have the vehicle readily available for work purposes.

In addition, the officers were required to have their weapons and other law enforcement related

equipment, and to have on and monitor their vehicles’ communication equipment. Adams v.

United States, No. 90-162C (Fed. Cl. Dec. 9, 2009). They were not allowed to run any personal

errands in the government-issued vehicles. Id.

       Merely commuting in a company (or government, in the case of Adams) vehicle is

insufficient. Id. Plaintiffs must perform additional legally cognizable work while driving to the

workplace. Id. Simply driving is not enough. In Adams, the Court determined that commuting,

even if done for the employer’s benefit, with the employer’s rules, is non-compensable if the labor

beyond the mere act of driving the vehicle is de minimis. Id. Thus, the fact that the officers were

commuting to their workplace with a government-issued vehicle, carrying their weapons and other

equipment, and monitoring their vehicles’ communication equipment, they were not performing

any additional legally cognizable work – they were driving to their workplace.

       Not one Plaintiff testified that they were performing any security guard services, or

anything related thereto, while they were driving to their worksites. They were doing even less

than the officers in the Adams case. They were not transporting any equipment. They were not

monitoring any communications. They were not on call to respond to an emergency. They were



                                                 30
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 35 of 42



simply driving to their worksites. Based upon the Affidavits that were filed by each Plaintiff,

which contained language that was verbatim, the Plaintiffs conducted the following tasks: they

traveled to EPIC’s headquarters, picked up a piece of paper, walked to the parking garage and

inspected the vehicle for damage. See, e.g., Declaration of Michael Hurst, ¶7; Declaration of

Michael Mitchell, ¶7; Declaration of Sharon Carr, ¶7. And, even if EPIC received a benefit from

having some of the Plaintiffs drive an EPIC vehicle to the work sites, this does not convert the

time spent commuting to compensable time, per the Court in Adams.

       The ministerial tasks that the Plaintiffs performed once they arrived at EPIC’s office are

distinguishable from cases where it was determined that time spent performing tasks prior to the

start of a shift was compensable. For example, in Gortat v. Capala Bros., Inc., 257 F.R.D. 353

(EDNY 2009), former workers brought an action against a construction company and its principals

alleging, among other things, violations of the Fair Labor Standards Act and New York Labor

Law. Plaintiffs, construction foremen and laborers, alleged that they were not compensated for

the full amount of time that they worked, including time that they spent traveling from their office

to their respective job sites. Specifically, the plaintiffs presented evidence that defendants: (a)

required all of their employees to arrive at the defendants’ shop in the Greenpoint neighborhood

of Brooklyn, New York, at 7:00 a.m., where they would load the defendants’ cargo vans with

construction materials and tools; (b) after receiving their work assignments, the foremen and

laborers would drive from the shop to work sites located in Manhattan; (c) on the way, the vans

would often make short stops to purchase construction supplies and to allow the workers to get

coffee or breakfast. After their shifts, the foremen and laborers would drive back to the shop, and

meet with the principals to update them on the days’ progress. Gortat, 257 F.R.D. 353, 356.




                                                31
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 36 of 42



       Here, all employees are not required to travel to EPIC’s office before going to their

respective worksites, which is evidenced by the fact that EPIC has approximately four hundred

(400) employees, only thirty-five (35) vehicles, and ultimately twenty (20) people who remain

plaintiffs in this collective action. The Plaintiffs that did come to EPIC’s office did not receive

work assignments or any instructions, did not load any materials or tools into the vehicles, did not

make any stops on the way to their sites to purchase materials, or do anything related to their duties

as security guards.

       Similarly, in Hernandez v. NJK Contractors, Inc., 2015 WL 1966355 (EDNY 2015), the

plaintiffs alleged that they were not compensated for time that they spent traveling from the shop

to their respective worksites. There, the plaintiffs met at the shop at 6:00 a.m. If a worker arrived

at the shop after 6:00 a.m., or ten to fifteen minutes late, they would not be allowed to go to the

jobsite. Hernandez, 2015 WL 1966355, *4. One plaintiff testified that it was mandatory that they

showed up at the shop in the morning because whoever did not show up, would not work. Id.

Plaintiffs also testified that they were not allowed to drive themselves directly to the job site. Id.

Another plaintiff testified that when he overslept one day, he drove himself to the jobsite, and was

told that if he showed up directly at the site again he would be sent home. Id.

       Here, there was no evidence presented at trial that if Plaintiffs did not show up at EPIC’s

office, they would not work. Mr. Williams did not drive an EPIC vehicle to his worksite every

day. In fact, he only drove nine (9) out of the sixteen (16) days that he worked for EPIC. Similarly,

there were other Plaintiffs, such as Saul Veliz, who drove their own vehicle. Plaintiff Michael

Hurst drove his mother’s car to certain work sites. Guards who worked at the Greystone site in

New Jersey drove their own vehicles there. Taquesha Lawyer, who was written up several times

during her employment with EPIC, was written up for failing to appear at her work site – not



                                                 32
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 37 of 42



EPIC’s headquarters. Had she been required to travel first to headquarters to retrieve an EPIC

vehicle, the write-up would have reflected that she failed to appear at headquarters, not her work

site. There was no evidence of any repercussions to any of the Plaintiffs, or any other security

guard for that matter, for not driving an EPIC vehicle.

       Not only do the foregoing factors distinguish this case from Hernandez, but it makes

Plaintiffs argument that they were required to drive an EPIC vehicle to and from their worksites

incredible.   See also Hajny v. Best Roofing of New Jersey, 2011 WL 2493737 (SDNY

2011)(Plaintiffs were required to report for work each morning at the company’s shop. Where they

would receive instructions about their day’s work, including on which project they were going to

work, after which they loaded tools and materials onto the trucks); Brantley v. Ferrell, Inc., 112

F. Supp. 3d 1348, 1375 (S.D. Ga. 2015)(Plaintiffs allegedly arrived at the company’s warehouse

in the morning to retrieve sockets and wire to load them onto the trucks for delivery to their sites);

Sandoval-Zelaya v. A+ Tires, Brakes, Lubes & Mufflers, Inc., 2017 WL 4322404 (EDNC Sept.

28, 2017)(Plaintiffs alleged that they were required to report to the company’s shop, load and

unload equipment onto trucks, and prepare trucks for out-of-town projects).

       The evidence clearly establishes that EPIC did not intentionally, willfully, and repeatedly

engaged in a pattern, practice, and/or policy of violating the FLSA and the NYLL. The time that

the Plaintiffs spent driving from EPIC’s headquarters to their respective work sites was not

compensable and, admittedly, not required. Any other finding is not supported by the inconsistent

testimony of the Plaintiffs. Either they were required to drive an EPIC vehicle to their work sites

or they were not. The evidence supports the conclusion that they were not. If these Plaintiffs

chose to utilize an EPIC vehicle, as was testified to by Saul Veliz and Jose Vicent, because it was

a more convenient option for them, EPIC should not be required to pay wages for the time that



                                                 33
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 38 of 42



they spent commuting to their sites. Pursuant to the Portal-to-Portal Act, that time is not

compensable and the basic tasks that Plaintiffs performed at EPIC’s headquarters prior to their

shifts were, if anything, preliminary and not part of their principal activities as a security guard.

As the Court found in the Adams case, such time is not compensable.

       II.     Defendant Selwyn Falk is not an Employer

       The evidence presented at trial failed to establish that Falk is an employer under the FLSA

and therefore, he cannot be held individually liable in this case. To be held liable under the FLSA,

a person must be an “employer,” which § 3(d) of the statute defines broadly as “any person acting

directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d)

(1994). Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) holding modified by

Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61 (2d Cir. 2003). Because the statute defines

employer in such broad terms, it offers little guidance on whether a given individual is or is not an

employer. In answering that question, the overarching concern is whether the alleged employer

possessed the power to control the workers in question, with an eye to the “economic reality”

presented by the facts of each case, Id., citing Goldberg v. Whitaker House Coop., 366 U.S. 28,

33, 81 S.Ct. 933, 6 L.Ed.2d 100 (1961).

       Under the “economic reality” test, the relevant factors include “whether the alleged

employer (1) had the power to hire and fire the employees, (2) supervised and controlled employee

work schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employment records.” Id.

       None of the foregoing factors are dispositive, and a totality of the circumstances is to be

considered in each case. See id. Here, the totality of the circumstances warrants dismissal of the

claims against Falk. Only one of the factors is present here, which was that he has the power to



                                                 34
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 39 of 42



hire and fire employees. Falk testified that, even though, hypothetically, he could fire an employee,

he has never exercised that power in the thirty-five (35) years he has been employed by EPIC. In

addition, Mr. Falk does not supervise or control employee work schedules, or conditions of their

employment. Mr. Falk does not determine the rate of pay for the security guards, and he does not

regularly maintain their employment records. Mr. Falk does not determine what company policies

will be implemented, this is the responsibility of Dr. Lerner. None of the evidence presented at

trial supports the other three factors pursuant to the “economic reality” test and therefore, no

liability can be found against Falk.

       III.    The New York Labor Law does not Permit an Employee
               to Recover Damages at a Rate Higher than the Minimum Wage

       In its Order dated December 14, 2018, the Court directed the parties to provide an analysis

in our post-trial memoranda as to whether the New York Labor Law permits an employee to

recover remedial damages at a rate higher than the minimum wage for an unpaid wage claim. It

does not. Based upon a review of the relevant case law, it appears that any claim for an agreed

upon amount higher than the statutory minimum wage would be a breach of contract claim, not a

wage claim pursuant to the New York Labor Law.

       “Article 6 of the [New York Labor Law] regulates the payment of wages by employers.”

Contrera v. Langer, 314 F. Supp. 3d 562, 568 (S.D.N.Y. 2018). “To state a claim under Article

6, [a party] must allege that their wages were withheld in violation of one of the substantive

provisions of the Labor Law.” Id. “Section 198 of the New York Labor Law, found within

Article 6 of the New York Labor Law, is titled ‘Costs, remedies.’ Subsection (3) of section 198

provides that ‘[a]ll employees shall have the right to recover full wages, benefits and wage

supplements and liquidated damages accrued during the six years previous to the commencing of

such action, whether such action is instituted by the employee or by the commissioner.’ N.Y. Lab.

                                                 35
      Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 40 of 42



L. § 198(3).” Id. In Contrera, plaintiffs asserted that section 198(3)'s reference to “full wages”

created a cause of action to recover “agreed upon wages.” Id. The Court concluded that it did

not. Id.

      Under the NYLL, an employer is required to pay an employee the statutory minimum

wage, not a rate higher than that. Any agreed upon rate higher than the minimum wage would

be an agreement between the employer and employee, separate and apart from the statutory

requirements of the NYLL. Thus, any claim for failure to pay the agreed upon rate (which

Plaintiffs do not allege in this case, they only allege failure to pay minimum wage), would be

considered a breach of contract claim and not recoverable in an unpaid wage claim.

      In its analysis, the Court points out that NYLL §198 is not a “substantive provision” but

one that addresses procedural matters collateral to liability. Id. It does not provide a mechanism

for a plaintiff to recover a rate higher than the statutory minimum wage. The reference to “full

wages” does not create a “liability imposed by this article” but can only be read as a reference to

wages that are otherwise guaranteed by other sections within Article 6. Id. Wages otherwise

guaranteed by Article 6 in this case would be minimum wage. Plaintiffs here do not allege that

they have an agreed upon rate other than minimum wage and do not assert, or seek to assert, a

claim for agreed upon wages. Even if they were to assert such a claim, it would be futile because

such damages are not recoverable within a claim for unpaid wages.

      The Court in Contrera cites to other cases in support of its conclusion that Section 198

does not provide a mechanism to recover “agreed upon wages,” including Gottlieb v. Kenneth D.

Laub & Co., 82 N.Y.2d 457, 605 N.Y.S.2d 213 (1993)(Section 198 does not stand alone);

Fallman v. Hotel Insider Ltd., 2016 WL 316378 at *8 (S.D.N.Y. Jan. 15, 2016)(Section 198 does




                                               36
      Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 41 of 42



not create a cause of action); Mongale v. Scholastic, Inc., 2007 WL 766282 at *2 (S.D.N.Y. Mar.

9, 2007)(Section 198 provides no substantive cause of action at all).

      In discussing the cases that found Section 198 allows for an employee to recover damages

“for a claim of straight time at a rate higher than the minimum wage if the parties previously

agreed to the rate…”, such as Villar v. Prana Hosp., Inc., 2017 WL 1333582 at *4 (S.D.N.Y.

2017), the Court noted that none of the cases conducted an analysis of the structure of Article 6

and the statutory language in Section 198. Contrera, at 570. In addition, almost all of the cases

arose in the context of a default judgment with no adversarial briefing on the issue. Id.

      Given that the statutory wage required under the New York Labor Law is minimum wage,

and any agreement between the Plaintiffs and EPIC in this case would have been separate and

apart from the requirements of the NYLL, any claim for agreed upon wages must be asserted as

a breach of contract claim and cannot be recovered within the context of this case for unpaid

wages. Therefore, even if the Court finds that Plaintiffs are entitled to unpaid wages, the rate

should not be higher than the statutory minimum wage.




                                               37
       Case 1:15-cv-05610-SDA Document 169 Filed 01/30/19 Page 42 of 42



                                       CONCLUSION

       Based upon the foregoing, Plaintiffs have failed to prove that the Defendants violated the

Fair Labor Standards Act and/or New York Labor Law. Plaintiffs have further failed to establish

that Defendant Selwyn Falk is an employer under the FLSA or NYLL and therefore, he cannot be

found liable for unpaid wages in this case. Thus, Plaintiffs claims against EPIC Security Corp.

and Selwyn Falk must be dismissed in their entirety.

Dated: January 30, 2019

                                            Respectfully submitted,

                                            CONDON CATINA & MARA, PLLC

                                            By: s/ Laura M. Catina
                                                   Laura M. Catina
                                                   Brian K. Condon




                                               38
